Citation Nr: 0023085	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  92-10 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury with low back syndrome, intervertebral disc disease, 
and sacroiliac arthritis, currently evaluated as 20% 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from June 1952 to May 1954.  
This appeal arises from a December 1991 rating action which 
denied a rating in excess of 20% for the veteran's residuals 
of a back injury.


REMAND

In his July 1992 Substantive Appeal, the veteran requested a 
hearing before VA field personnel acting as agents of Members 
of the Board of Veterans Appeals (Board).  The RO thereafter 
took no action on the veteran's claim, and in a September 
1998 statement the veteran's representative reiterated the 
veteran's desire for a hearing in this appeal.  

By letter of January 2000, the RO notified the veteran that a 
hearing before a hearing officer at the RO had been scheduled 
for him for a date in February.  In February 2000, the 
veteran stated that he did not want to have a hearing, and 
requested that his appeal be forwarded to the Board.  

By letter of July 2000, the Board requested the veteran to 
clarify whether he wanted a hearing before a Member of the 
Board at the RO or in Washington, D.C., or whether he no 
longer wanted a hearing.  He was further notified that, if he 
did not respond within 30 days of the date of the letter, the 
Board would assume that he still wanted a hearing before a 
Member of the Board at the RO, and make arrangements to have 
the case remanded for such a hearing.  As no response was 
received from the veteran within the designated time period, 
this case is thus REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


